DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the filing on February 17, 2020.
Claims 1-36 are pending.
Claims 1-36 are examined.
This Office Action is given Paper No. 20210908 for references purposes only.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. The instant application claims the benefit of application 62/550,495.

Information Disclosure Statement
The Information Disclosure Statement filed on February 17, 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Objections
Claim 2 is objected to because it recites “when the issuer token is issues.” Examiner assumes that Applicant intended “when the issuer token is issued.” Appropriate correction is required.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 7-17, and 20-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites “the first and second wallets.” There is insufficient antecedent basis for this limitation in this claim. Specifically, does this limitation refer to "a first wallet and a second wallet" or to "the wallet of the first recipient and the wallet of the second recipient." In order to compare the claim with the prior art (i.e. for prior art purposes only) and thus to provide compact prosecution, Examiner will interpret the phrase as the latter.
Claims 7, 17, 22, and 33 recite “KYC data.” This phrase is vague and indefinite because the acronym is not defined in the claims and is not a term of art. For purposes of applying the prior art only, Examiner will interpret as “Know Your Client (KYC) data.”
Claims 16 and 32 recite “AML token.” This phrase is vague and indefinite because the acronym is not defined in the claims and is not a term of art. For purposes of applying the prior art only, Examiner will interpret as “Anti-Money Laundering (AML) token.”
Claim 20 recites “a set of recipient data.” This phrase is vague and indefinite because it is unclear whether this refers to “the set of recipient data” or to “another set of recipient data.” For purposes of applying the prior art only, Examiner will interpret as the former.
Regarding claims 20-36, these claims are vague and indefinite because they include purely functional limitations without corresponding structure. Specifically, the specification does not clearly link or associate structure(s) for these limitations:
“an issuer module… data” in claim 20;
“a recipient module… data” in claim 20;
“a token transfer module… recipient” in claim 20;
“a qualification module… data” in claim 20;
“the issuer module… ledger” in claim 21;
“the qualification module… recipient” in claim 22;
“the qualification module… provider” in claim 26;
“the tokenization system… token” in claim 27;
“the token transfer module… request” in claim 30;
“the token transfer module… event” in claim 31;
“the qualification module… token” in claim 32;
“the tokenization system… in” in claim 34;
“a funding system… ledger” in claim 36.
Please see Claim Interpretation below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Feeney (US 2016/0162897) in view of Arnold et al. (US 2016/0260169).

Claim 1
Feeney discloses:
creating and issuing an issuer token (crypto-currency, see [0043]) on a first distributed ledger (audit chain, see [0045]) corresponding to the offering (transaction, e.g. transfer of an access right, see [0043]); 
performing a check (challenge, see [0065]) to qualify a wallet (wallet, see [0058]) of a first recipient (first entity, see [0066]);
transferring the issuer token to the wallet of the first recipient following a confirmation that the wallet of the first recipient has been qualified (authenticating the first entity, see [0068]).
Feeney does not disclose:
constraining… qualified.
Arnold teaches:
constraining any subsequent transfer of the issuer token between recipient wallets until a confirmation that a wallet of a second recipient has been qualified (signatures are valid, KYC status valid, see [0060-0063]).
Feeney discloses creating tokens on a ledger, performing a check to qualify a wallet, and transferring tokens to a recipient. Feeney does not disclose constraining subsequent transfers until confirmation that another wallet is qualified, but Arnold does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the system and method for user authentication using crypto-currency transactions as access tokens of Feeney with the confirmation of Arnold because 1) a need exists for a more versatile technique for online authentication (see Feeney [0003]); and 2) a need exists for processing transactions swiftly without sacrificing the privacy of the parties involved (see Arnold [0005]). Using confirmation that a wallet is qualified ensures authentication in a transaction.

Claims 2, 21
Furthermore, Feeney discloses:
issuing the issuer token simultaneously on a second distributed ledger (multiple copies of audit chain, see [0056]) when the issuer token is issued to the first distributed ledger.  

Claims 3, 30
Furthermore, Feeney discloses:
providing an alternative method (request for information, see [0056]) of accessing the issuer token in response to a verified lockout request.

Claim 4
Furthermore, Feeney discloses:
all transfers of the issuer token occur directly on the first distributed ledger (audit chain, see [0056]).  

Claims 5, 31
Furthermore, Feeney discloses:
the transfer of the issuer token to the wallet of the recipient is completed following an occurrence of a time based event (timed protocol, see [0062]).

Claims 6, 29
Furthermore, Feeney discloses:
the subsequent transfer of the issuer token to the wallet of the second recipient is completed without the authorization (automatically, see [0064]) of the first recipient in response to an occurrence of a predetermined event (license verification script, see [0064]).

Claim 7
Furthermore, Arnold teaches:
qualifying the first and second wallets is based on a set of KYC data (KYC information, see [0039, 0055]) created for each wallet.  

Claim 8
Furthermore, Arnold teaches:
the set of KYC data for each wallet is used to create a KYC token (cryptographically signed KYC approval message, see [0055]) for each recipient.  

Claim 9
Furthermore, Feeney discloses:
the created KYC token for each recipient is stored in their respective wallets (private key stored in wallet, see [0040]).  

Claims 10, 24
Furthermore, Feeney discloses:
the KYC token is configured to act as an authentication device to allow payments (payment, see [0058]) from the corresponding wallet (wallet, see [0040]).

Claims 11, 23
Furthermore, Feeney discloses:
the recipient wallets reside on a second distributed ledger (multiple copies of audit chain, see [0056]).

Claim 12
Furthermore, Arnold teaches:
each KYC token comprises a set of transfer criteria (KYC policies, see [0060]) generated by the issuer; and 
the transfer of the issuer token to the second recipient is restricted if the set of transfer criteria of a second KYC token does not match the set of transfer criteria of a first KYC token (invalid KYC status, KYC checks failed, see [0063, 0065]).

Claim 13
Furthermore, Arnold teaches:
creating the KYC token comprises combining the set of transfer criteria (KYC policies, see [0060]) with the set of KYC data (KYC information, see [0039, 0055]).  

Claims 14, 25
Furthermore, Feeney discloses:
the KYC token is configured to be used as a master key (master list document with hashes of all keys, see [0055]) for logging in to one or more websites. 

Claims 15, 26
Furthermore, Arnold teaches:
the set of KYC data is obtained from a third party provider (e.g. Citibank, see [0055-0056]).

Claims 16, 32
Furthermore, Feeney discloses:
generating an AML token (anti-money laundering regulatory identification protocols, see [0069]) for the issuer that is linked to the issuer token.  

Claims 17, 33
Furthermore, Feeney discloses:
the AML token is linked to at least one KYC token (know your client regulatory identification protocols, see [0069]) held in one or more issuer related wallets; and
each KYC token is created based on a set of KYC data (e.g. social security numbers, credit scores, bank account information, see [0069]) for each issuer related wallet. 

Claims 18, 34
Furthermore, Feeney discloses:
generating at least one of a compliance report and a tax report (e.g. submission concerning tax identification numbers, credit scores, consumer reports, business firm filings, see [0069]) corresponding to the issuer token and the wallet the issuer token is residing in.  

Claims 19, 35
Furthermore, Feeney discloses:
the issuer token comprises a derivative (secret may be basis to set up private key cryptographic communication, see [0030]).

Claim 20
Feeney discloses:
a tokenization system, comprising: 
an issuer module configured to create and issue an issuer token (crypto-currency, see [0043]) on a first distributed ledger (audit chain, see [0045]) according to a set of issuer data (transaction, e.g. transfer of an access right, see [0043]); 
a recipient module configured to create an recipient account (wallet, see [0058]) according to a set of recipient data (keys, see [0040, 0058]); and 
a token transfer module configured to transfer the issuer token from the issuer module to a wallet (wallet, see [0058]) of a first recipient (first entity, see [0066]); and 
a qualification module configured to qualify the wallet (authenticating the first entity, see [0068]) of the first recipient according to: a set of recipient data (keys, see [0040, 0058]).
Feeney does not disclose:
A set… data;
Wherein the transfer… token.
Arnold teaches:
a set of transfer criteria (KYC policies, see [0060]) included in the issuer data, 
wherein the transfer of the issuer token to the wallet of the first recipient is constrained until the qualification module confirms that the wallet of the first recipient is qualified to receive the issuer token (signatures are valid, KYC status valid, see [0060-0063]).
Feeney discloses creating tokens on a ledger, performing a check to qualify a wallet, and transferring tokens to a recipient. Feeney does not disclose constraining subsequent transfers until confirmation that another wallet is qualified, but Arnold does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the system and method for user authentication using crypto-currency transactions as access tokens of Feeney with the confirmation of Arnold because 1) a need exists for a more versatile technique for online authentication (see Feeney [0003]); and 2) a need exists for processing transactions swiftly without sacrificing the privacy of the parties involved (see Arnold [0005]). Using confirmation that a wallet is qualified ensures authentication in a transaction.

Claim 22
Furthermore, Arnold teaches:
the qualification module is configured to create: 
a KYC token comprising: 
the set of recipient data (party to transaction, see [0060, 0063]); 
a set of KYC data (KYC information, see [0039, 0055]); and 
the set of transfer criteria (KYC policies, see [0060]); and 
store the KYC token in the wallet (wallet, see [0055]) of the first recipient.  

Claim 27
Furthermore, Arnold teaches:
the tokenization system is further configured to constrain any subsequent transfer (invalid KYC status, KYC checks failed, see [0063, 0065]) of the issuer token between a recipient wallet holding the issuer token and a second recipient wallet intending to receive the issuer token until the qualification module confirms that the wallet of the second recipient is qualified to receive the issuer token.

Claim 28
Furthermore, Arnold teaches:
the transfer of the issuer token to the second recipient wallet is restricted (invalid KYC status, KYC checks failed, see [0063, 0065]) if 10646.0116the set of transfer criteria in the second recipient wallet does not match the set of transfer criteria in the issuer data.  

Claim 36
Furthermore, Feeney discloses:
a funding system configured to: 
receive a coin sell order (selling, see [0067]) from the issuer; 
assign a discount rate (mine blocks, see [0067]) to the coin sell order; 
identify a party (entity, see [0067]) to purchase the coin at the discount rate; and 
facilitate the coin sell order between the party and the issuer without the use of an exchange off of the distributed ledger (see [0067]).

Claim Interpretation
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), Examiner points to these other sources to support her interpretation of the claims.1 Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
configuration “(1) (A) (software) The arrangement of a computer system or component as defined by the number, nature, and interconnections of its constituent parts.” “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or Note: May refer to hardware configuration or software configuration.”  IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000.
Applicant is reminded that functional recitation(s) using the word and/or phrases “for”, “adapted to”, or other functional language (e.g. see claims 10 and 24 which recite “device to allow payments”, claims 14 and 25 recite “configured to be used as a master key”) have been considered but are given little patentable weight because they fail to add any structural limitations and are thereby regarded as intended use language. To be especially clear, all limitations have been considered. However, a recitation of the intended use of the claimed product must result in a structural difference between the claimed product and the prior art in order to patentably distinguish the claimed product from the prior art. If the prior art structure is capable of performing the intended use, then it reads on the claimed limitation. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) ("The manner or method in which such a machine is to be utilized is not germane to the issue of patentability of the machine itself.”); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See also MPEP §§ 2106 II (C.), 2114 and 2115. Unless expressly noted otherwise by Examiner, the claim interpretation principles in the paragraph apply to all examined claims currently pending.
For compact prosecution purposes and should Applicant overcome the prior art rejections noted above, Applicant is reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2106 II C.: "Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or  In re Johnston, 435 F.3d 1381, 77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.").
Claims 12 and 28 recite “is restricted if the set of transfer criteria.”

112f analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“an issuer module… data” in claim 20;
“a recipient module… data” in claim 20;
“a token transfer module… recipient” in claim 20;
“a qualification module… data” in claim 20;
“the issuer module… ledger” in claim 21;
“the qualification module… recipient” in claim 22;
“the qualification module… provider” in claim 26;
“the tokenization system… token” in claim 27;
“the token transfer module… request” in claim 30;
“the token transfer module… event” in claim 31;
“the qualification module… token” in claim 32;
“the tokenization system… in” in claim 34;
“a funding system… ledger” in claim 36.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “an issuer module configured to create and issue an issuer token on a first distributed ledger according to a set of issuer data” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “an issuer module” coupled with functional language “configured to create and issue an issuer token on a first distributed ledger according to a set of issuer data” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. The remaining limitations listed above have a similar analysis. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 20-36 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information 
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.